EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on June 30, 2022, Mr. Pierre Campanac requested an extension of time for ONE MONTH(S) and authorized the Director to charge Deposit Account No. 50-5427 the required fee of $110.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, line 7, “consists of” has been deleted and replaced with --comprises--.
Claim 1, line 9, “permanently” has been deleted.
Claim 1, line 13, “permanently” has been deleted.
Claim 1, line 17, “permanently” has been deleted.
Claim 1, line 20, “permanently” has been deleted.
Claim 7, line 8, “consists at most of” has been deleted and replaced with --comprises--.
Claim 7, line 10, “permanently” has been deleted.
Claim 7, line 13, “permanently” has been deleted.
Claim 7, line 17, “permanently” has been deleted.
Claim 7, line 19, “permanently” has been deleted.
Claim 13, line 2, “consisting at most of” has been deleted and replaced with --comprising--.
Claim 13, line 3, “permanently” has been deleted.
Claim 13, line 7, “permanently” has been deleted.
Claim 13, line 10, “permanently” has been deleted.
Claim 13, line 13, “permanently” has been deleted.

Reasons for Allowance
Applicant’s arguments, see Applicant’s arguments against the rejection under 35 U.S.C. § 103 presented on pages 8-11 of the response, filed June 17, 2022, with respect to claims 1, 7 and 13 have been fully considered and are persuasive. The rejection under 35 U.S.C. § 103 of claims 1-18 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a method for casting concrete elements by selecting mold pieces from a kit; assembling the selected mold pieces on a horizontal surface to form a mold having contours that are at least partially curved; pouring fresh concrete into the mold; and curing the fresh concrete to form a concrete element, with the kit containing a first plurality of mold pieces, shaped as a surface extruded from a first end, along a first circular arc, to a second end, with the first circular arc having a first radius and the first circular arc subtends a first angle; a second plurality of mold pieces, shaped as a surface extruded from a first end, along a second circular arc, to a second end, with the second circular arc having a second radius and the second circular arc subtends a second angle; a third plurality of mold pieces, shaped as a surface extruded from a first end, along a third circular arc, to a second end, with the third circular arc having a third radius and the third circular arc subtends a third angle; with the first radius, the second radius, and the third radius being substantially different; and one or more mold pieces that are straight; and with the first end of any mold piece configured for being releasably interlocked with the second end of any other mold piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  









MS
June 30, 2022